Wilde J.
delivered the opinion of the Court. The prin1 1 cipal ground on which the plaintiff relies in support of his motion for a new trial, is the supposed detection of a false statement in the testimony of Walsh, one of the defendants’ witnesses. There certainly seems to be sufficient evidence to support the verdict without the testimony of Walsh, but if his testimony was false as to a material fact, as the plaintiff contends it was, we should think it a dangerous precedent to suffer the verdict to stand, upon the ground that the other evidence might be sufficient to support it, unless that evidence were very clear and conclusive. But on looking into the testimony of Walsh, as reported by the judge, we do not find any false statement; all that appears is, that a false inference might be drawn from it, and that in regard to a fact not very material. Walsh testified, “ that the defendants kept a note account in which the note declared upon would have been entered, if it had been a company note ; but it was not there, and there was no entry in the books having any relation to it.” The supposed falsehood of this statement is, that in the account of notes there were no notes found against the company. Nor did Walsh testify that there were any such notes entered
*417n the books. But suppose the jury did infer, as it is very probable they did, that other notes had been entered in the books against the company, which is not a fact; it seems to us that this mistake cannot be supposed to have had much weight, because if the company kept an account of notes, and there was only one note given by them, it would be as probable that that note would be entered in the note book, as in case they had given several. Certainly the mistake, if made, was not very material; and when we consider that the other evidence in the case is very strong in favor of the defendant, as we cannot but see that it is, we are all very clear that a new trial ought not to be granted.
With respect to the confessions of Robbins, which were offered to be proved at the trial and were rejected by the judge, we think it very clear, considering the question which was submitted to the jury, that the evidence was very property excluded. The question was, whether the note sued was a partnership transaction or not. If it had been proved to be a partnership transaction, then the confessions of Robbins would have been evidence ; but there was no evidence of tnat fact, and therefore as to the note the defendants were not copartners, and the confessions of one ought not to be admitted to the prejudice of another.1 The witness proposed to be examined was the principal actor in the fraud complained of. To allow him to tell his own story, in his own way, and to mislead the jury, perhaps, by an artful tale, would reflect little credit on the wisdom of the law.

Motion for a new trial overruled.


 See Robbins v. Willard, 6 Pick. 464 ; Bridge v. Gray, 14 Pick. 61, Jewett v. Stevens, 6 N. Hamp. R. 82; 2 Stark. Ev. (5th Am. ed.) 587, 25, n. 1.